                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

BILLY N. CULBERTSON,                                                        PLAINTIFF
ADC #076385

V.                           CASE NO. 2:19-CV-27-DPM-BD

BILL COWELL, et al.                                                      DEFENDANTS

                                        ORDER

       Summonses for Defendants Armstrong, Phitzner, and Cowell have been returned

to the Court unexecuted with notations indicating that these individuals are “medical

staff.” (Docket entries #9, #10, #11)

       Accordingly, the Clerk of Court is directed to prepare summonses for Defendants

Armstrong, Phitzner, and Cowell. The U.S. Marshal is directed to serve copies of the

complaint and the amended complaint, with any attachments (#2, #5), as well as

summonses for these Defendants, without requiring prepayment of fees and costs or

security. Service for these Defendants should be through Humphries, Odom & Eubanks,

1901 Broadway Street, Little Rock, Arkansas 72206.

       IT IS SO ORDERED, this 18th day of April, 2019.



                                         ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE
